Citation Nr: 9914608	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a visual 
impairment, to include night blindness, as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant had active service from October 1983 to October 
1986 and from May 1987 to July 1991.  He was stationed in the 
Southwest Asia Theater of Operations during his second period 
of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which, in pertinent part, denied entitlement to 
service connection for PTSD, for a visual impairment, to 
include night blindness, as due to undiagnosed illness, and 
for a skin rash as due to an undiagnosed illness.  These 
claims return to the Board following remand in April 1998.

By a statement submitted in January 1999, the veteran 
requested that appeal of the denial of service connection for 
a skin rash as due to an undiagnosed illness be withdrawn.  A 
veteran may withdraw a substantive appeal in writing at any 
time before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (1998).  The veteran's January 1999 
correspondence constitutes a valid withdrawal of this issue 
from appeal.  


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran has 
PTSD as a result of his Persian Gulf service.

2.  The veteran has visual impairment due to nuclear 
sclerosis, which began during service.
CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.304(f) (1998).

2.  Resolving reasonable doubt in the veteran's favor, visual 
impairment due to nuclear sclerosis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a), (b) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to service connection for 
PTSD and for a visual impairment, to include night blindness, 
as due to an undiagnosed illness.  The veteran contends that 
noncombat stresses experienced in the Persian Gulf led to his 
current psychiatric problems.  The veteran also contends that 
he first noticed problems with night blindness caused by 
glare during his Persian Gulf service.  

Service connection is warranted for a chronic disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a disorder is 
not shown to be chronic during service, continuity of 
symptomatology after service is required to establish that a 
disorder is chronic.  38 C.F.R. § 3.303.  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the veteran's 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f).  

A Persian Gulf veteran who exhibits objective indications of 
certain chronic disabilities resulting from an illness or 
combination of illnesses manifested by certain signs or 
symptoms, which became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more within the designated period, may be 
compensated for such disability, provided that the disability 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317 (1998).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to neurologic, respiratory, gastrointestinal, 
cardiovascular, and joint pain.

1.  Entitlement to Service Connection for PTSD

The veteran, who was a supply specialist and truck driver, 
was assigned to a transportation company.  On Persian Gulf 
registry examination in November 1993, the veteran stated he 
was not on any battlefields or around exposed ammunition.  

On VA examination conducted in February 1995, the veteran 
complained of constant anxiety and difficulty falling asleep.  
He denied nightmares, but stated he did have thoughts of the 
Persian Gulf daily.  He stated that the area in which he was 
deployed in the Persian Gulf was a combat area, in that 
missiles flew over.  He indicated that he did not see deaths 
in combat, but that he did see people die in vehicular 
accidents.  The veteran further stated that being in the war 
zone was very stressful.  He described significant events in 
the war zone as including two incidents involving SCUD 
missiles, one in which a SCUD missile which was intercepted 
in the air and blew up scattered debris around him, and one 
in which he saw a SCUD missile pass overhead which then 
struck Riyadh and caused casualties.  He also recalled 
mandatory inoculations, exposures to chemicals, and not being 
kept informed by those in command, as stressors.  The veteran 
said that he was hyperalert and jumpy, and that pictures or 
sounds that reminded him of the Gulf made him anxious and 
made his heart pound.  He described feeling helpless about 
his physical disorders, including a rash.  The psychiatric 
examiner concluded that the veteran had mild PTSD.  

At a personal hearing conducted in July 1995, and again at a 
November 1997 hearing, the veteran's spouse testified that 
the veteran's personality changed after he returned form the 
Persian Gulf.  The veteran testified regarding his belief 
that his personality changes and anxiety were due to 
chemicals to which he was exposed and to the stress of not 
knowing the effects of exposure to chemicals.  

On examination in November 1995, the veteran described his 
subjective complaints, general history of exposure to 
chemicals, described panic during a SCUD attack while he was 
stationed at King Kahalid Military Center, and reported 
witnessing SCUD missiles blow up.  The veteran also described 
stresses in his employment.  The examiner concluded that the 
veteran had PTSD, but did not provide a medical opinion as to 
whether or not PTSD was linked to the veteran's service, nor 
did the examiner describe the relationship between any in-
service stressor and development of PTSD.  The examiner's 
clinical assessment was mild PTSD, rule out depressive 
disorder.  

In January 1996, the veteran was referred to the PCT (post-
combat treatment) unit, and was admitted for treatment 
through that program.  On examination in January 1996, the 
veteran provided a history of increased irritability and 
anger since return from the Persian Gulf.  He reported 
checking the house, doors, and windows several times a night.  
He had three guns.  The veteran reported increased heart rate 
and sweating when exposed to events symbolizing or resembling 
Desert Storm.  The examiner diagnosed PTSD.  

A statement from a fellow service-member, D.A.M., who states 
he was in the veteran's unit, states that the unit saw a 
troops barracks burn down while in Jubayl.  D.A.M. described 
an incident in which their base was attacked by SCUD missiles 
which were intercepted by Patriot missiles, and the unit was 
alerted to put on chemical protection.  D.A.M. reported 
seeing destroyed vehicles and dead and burned bodies while 
transporting supplies.  A newspaper article notes that the 
24th Transportation Company could hear the Patriot missiles 
each time they were launched.  

VA outpatient treatment notes dated in August 1996 reflect 
that the veteran continued to be angry, had a verbal 
altercation with his supervisor, and was angry with the 
psychiatrist for treating his disorder as psychiatric when he 
felt it was due to exposure to chemicals.  An October 1997 
treatment note reflects that the veteran continued to be 
angry, with nightmares, flashbacks, and intrusive thoughts.  

In a VA examination conducted in November 1998, the examiner 
reviewed in detail the veteran's VA outpatient clinical 
records, beginning in 1993, as well as the veteran's 
description of those circumstances he found stressful, 
including the constant threat of use of Scud missiles, 
driving outside the secure compound, and other noncombat 
stressors.  The examiner concluded that the veteran's 
exposures in service to the unknown and to events over which 
he had no control, even though he was not in combat with the 
enemy, led to development of PTSD in the veteran.  

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  

Information provided by the United States Army and Joint 
Services Environmental Support Group (ESG) (now redesignated 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)) includes a memorandum stating that the veteran's 
unit was subject to the threat of Scud missiles and chemical 
exposures.  It was also r noted that personnel in the 
veteran's unit did not pick up or transport dead bodies, that 
the unit was never caught in crossfire, and that no 
servicemember in the unit hit a land mine. 

Thus, the non-combat stressors which the examiner who 
conducted the November 1998 VA examination considered in 
making his diagnosis are corroborated generally though the 
information provided by ESG.  The Board finds that the 
specific corroboration provided by former servicemembers as 
to the veteran's presence in circumstances perceived as 
stressful is also credible.  

The current criteria pertaining sufficiency of stressors, as 
provided in the Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(DSM-IV) look subjectively to the susceptibility of the 
individual to the claimed (and verified) stressors necessary 
to support a diagnosis of PTSD, in contrast to the prior 
(DSM-III-R) standards requiring an "event that is outside 
the range of usual human experience and that would be 
markedly distressing to almost anyone."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  The medical evidence includes the 
opinion of a VA psychiatrist who examined the veteran that 
the veteran has PTSD as a result of verified in-service 
noncombat stressors.  Therefore, service connection for PTSD 
is warranted.  

2.  Claim for Service connection for Visual Impairment

The veteran's service medical records are silent for 
complaints or diagnosis of night blindness.  No vision 
complaint or diagnosis is noted on the veteran's service 
separation examination, conducted in August 1991.

On VA examination conducted in February 1995, the veteran 
complained of problems with his night vision.  At a hearing 
conducted in November 1995, the veteran testified that he 
noticed during night transportation duties in the Persian 
Gulf that he was "tremendously" bothered by headlights at 
night.  In a remand issued in April 1998, the Board directed 
the RO to obtain the veteran's post-service VA eye 
examination and treatment records, if any, and directed the 
RO to afford the veteran an eye examination with a medical 
opinion as to the relationship of the claimed night blindness 
to service.  

On VA examination conducted in November 1998, the examiner 
noted that the complained of "night blindness" manifested 
by vision in ambient light at night, and by nocturnal 
"glare" symptoms.  The examiner concluded that he veteran 
had trace nuclear sclerosis of the lenses bilaterally, which 
did not represent a visually significant cataract, but which 
"may" be partially responsible for the veteran's glare 
symptoms.

The examiner did not provide a specific opinion as to the 
likelihood that trace nuclear sclerosis seen in 1998 was 
present during the veteran's 1991 active service.  However, 
the veteran has consistently testified that the symptoms of 
"glare" problems or "night blindness" started during his 
active Persian Gulf service.  

There is no other private or VA clinical record relevant to 
the claim for service connection for a visual impairment.  

In the absence of any medical or other evidence to the 
contrary, and in light of the medical opinion that trace 
nuclear sclerosis may be partially responsible for the 
veteran's eye symptoms, and resolving reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
visual impairment due to trace nuclear sclerosis is 
warranted.  The Board also notes that the record indicates 
that the veteran has other eye impairment, including a 
refractive error.  A refractive error is not a disease or 
disability for VA compensation purposes.  See 38 C.F.R. 
§ 3.303 (c)(1998).  The grant of service connection here is 
specifically for eye impairment, claimed by the veteran as 
night blindness or glare symptoms, due to nuclear sclerosis.  
Eye impairment, such as decreased visual acuity due to 
disease other than nuclear sclerosis, would, of course, 
remain non-service-connected. 

The Board notes that, since service connection for a known 
disease or injury is being granted, service connection for a 
visual impairment as due to an undiagnosed illness is not 
warranted.  38 C.F.R. § 3.317. 










ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Service connection for visual impairment due to bilateral 
nuclear sclerosis is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

